                    IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                         CASE NO. 3:17-CR-125-MOC-DCK


UNITED STATES OF AMERICA,                            )
          Plaintiff                                  )
                                                     )
                      v.                             )       ORDER
                                                     )
ALAN F. LUBOFF,                                      )
            Defendant.                               )
______________________________________               )

       THIS MATTER IS BEFORE THE COURT on Defendant’s pro se “Motion For Return

Of Bond” (Document No. 52) filed December 7, 2018.         Defendant seeks the return of a $5,000

cash bond.   The undersigned notes that, according to the docket, Defendant is represented by

retained counsel, Jonathan C. Strange, and by pro bono counsel, Russell J. Williams. It is the

practice of the Court that when a Defendant is represented by counsel, all motions should be filed

through counsel of record.

       IT IS THEREFORE ORDERED that the pro se “Motion For Return Of Bond”

(Document No. 52) is hereby DENIED WITHOUT PREJUDICE. Defendant may re-file his

motion, if desired, through his counsel, Jonathan C. Strange or Russell J. Williams.


                                            Signed: December 14, 2018
